Case 1:14-cv-08355-JFK Document 90 Filed 05/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ICD CAPITAL, LLC, individually
and derivatively on behalf of
nominal defendant CodeSmart
Holdings, Inc.,

Plaintiff,
~against—

CODESMART HOLDINGS, INC. and
SHARON FRANEY,

Defendants.

 

Doc # ve : nm -
HERS TIC ? po RE
, [DATE Fi LE Re i” 2b Ae oe FU BA

 

 

USDC SDNY
| DOCUMENT

ELECTRONICALLY FP

 

Ire eR ATR TOANCE E

 

Spleen poet

 

Eeavecnrsenat t

 

 

 

No. 14 Civ. 8355 (JFK)
ORDER

JOHN F. KEENAN, United States District Judge:

As requested by Defendants,

Plaintiffs’

(ECF No. 83), will be heard on July 1,

(ECF No. 87), oral argument on

motion for leave to file a second amended complaint,

2020 at 2:30 p.m. The

argument will take place in Courtroom 20-C if the Daniel Patrick

Moynihan United States Courthouse has resumed public hearings;

it will occur via teleconference if not.

The Court will enter

an order in advance of the argument setting forth whether the

argument will be in-person or via teleconference.

SO ORDERED.

Dated: New York, New York

May 26, 2020

L2)

 

 

John F.’ Keenan

United States District Judge
